EXHIBIT 10.14
EXECUTION VERSION
CASH AMERICA INTERNATIONAL, INC.
AMENDMENT NO. 4 TO NOTE AGREEMENT
As of December 11, 2008
To the Persons Named on
Annex 1 Hereto
Ladies and Gentlemen:
     Cash America International, Inc., a Texas corporation (hereinafter, the
“Company”), together with its successors and assigns, agrees with you as
follows:
1. PRELIMINARY STATEMENTS.
     1.1. Note Issuance, etc.
     The Company issued and sold $42,500,000 in aggregate principal amount of
its 7.20% Senior Notes due August 12, 2009 (as they may be amended, restated or
otherwise modified from time to time, the “Notes”) pursuant to that certain Note
Agreement, dated as of August 12, 2002 (as amended by that certain Amendment
No. 1 to Note Agreement, dated as of September 7, 2004, that certain Amendment
No. 2 to Note Agreement, dated as of December 31, 2006, and that certain
Amendment No. 3 to Note Agreement, dated as of December 21, 2007, and as in
effect immediately prior to giving effect to the Amendments (as defined below)
provided for hereby, the “Existing Note Agreement”, and as amended as
contemplated hereby, the “Note Agreement”). The register for the registration
and transfer of the Notes indicates that the parties named in Annex 1 (the
“Current Holders”) to this Amendment No. 4 to Note Agreement (this “Amendment
Agreement”) are currently the holders of the entire outstanding principal amount
of the Notes. The amendments to the Existing Note Agreement as provided for by
this Amendment Agreement are referred to herein, collectively, as the
“Amendments”.
2. DEFINED TERMS.
     Capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the Note Agreement.
3. AMENDMENTS TO THE EXISTING NOTE AGREEMENT.
     Subject to Section 5, the Existing Note Agreement is amended as provided
for by this Amendment Agreement as follows:
          1. Section 2.01 of the Existing Note Agreement is hereby amended by
adding the definitions of “Cash America of Mexico,” “Consolidated Net Worth,”
“New Mexican

 



--------------------------------------------------------------------------------



 



Subsidiary,” “Non-Domestic Subsidiary” and “Non-Wholly Owned Subsidiary” in
proper alphabetical order and which new definitions shall read in full as
follows:
          ““Cash America of Mexico” means Cash America of Mexico, Inc., a
Delaware corporation and Wholly-Owned Subsidiary.”
          “Consolidated Net Worth” means, as of any date, the total
shareholders’ equity which would appear on a consolidated balance sheet of the
Company and the Consolidated Subsidiaries prepared as of such date in accordance
with GAAP.
          ““New Mexican Subsidiary” means Creazione Estilo, S.A. de C.V., SOFOM,
E.N.R., a Mexican sociedad anónima de capital variable, sociedad financiera de
objeto múltiple, entidad no regulada, so long as Cash America of Mexico owns not
less than 80% of its Voting Stock and 80% of the outstanding shares of all other
classes of its Stock.”
          ““Non-Domestic Subsidiary” means a Subsidiary which is incorporated
in, or conducts a significant portion of its business activities in, any one or
more jurisdictions outside the United States.”
          ““Non-Wholly Owned Subsidiary” means any Subsidiary (other than a
Wholly-Owned Subsidiary).”
          2. Section 2.01 of the Existing Note Agreement is hereby amended by
amending and restating the definition of “Investment” to read in full as
follows:
          ““Investment” means, as applied to any Person, (i) any direct or
indirect purchase or other acquisition by such Person of stocks, bonds, notes,
debentures or other securities of any other Person, (ii) any direct or indirect
loan, advance, extension of credit or capital contribution by such Person to any
other Person (other than a contribution of capital stock of the Company to any
Person in connection with the acquisition of the New Mexican Subsidiary by Cash
America of Mexico), (iii) any Assurance by such Person of any indebtedness of
any other Person, (iv) the subordination by such Person of any claim against any
other Person to other indebtedness of such other Person and (v) any other item
which would be classified as an “investment” on a balance sheet of such Person
prepared in accordance with GAAP, including any direct or indirect contribution
by such Person of Property to a joint venture, partnership or other business
entity in which such Person retains an interest.”
          3. Section 9.11(e) of the Existing Note Agreement is hereby amended
and restated to read in full as follows:
     “(e) In the case of the Company, Investments in Wholly-Owned Subsidiaries
(including Subsidiaries acquired after December 1, 2008 in accordance with
Section 9.20(a)(1)) resulting from its acquisition or ownership of Stock of, or
capital contributions to, such Subsidiaries but, in each case, only to the
extent not prohibited by Section 9.20, provided that after giving effect to each
such Investment the aggregate book value of all Investments of the Company and
all Subsidiaries in Non-Domestic Subsidiaries and Non-Wholly Owned Subsidiaries
at such time does not exceed 30% of Consolidated Net Worth;”

2



--------------------------------------------------------------------------------



 



          4. Section 9.11(g) of the Existing Note Agreement is hereby amended
and restated in full as follows:
     “(g) In the case of any Subsidiary, Investments in Non-Wholly Owned
Subsidiaries (including Subsidiaries acquired after December 1, 2008 in
accordance with Section 9.20(a)(1)), resulting from the acquisition or ownership
of Stock of, or capital contributions to, such Subsidiaries but, in each case,
only to the extent not prohibited by Section 9.20, provided that after giving
effect to each such Investment the aggregate book value of all Investments of
the Company and all Subsidiaries in Non-Domestic Subsidiaries and Non-Wholly
Owned Subsidiaries at such time does not exceed 30% of Consolidated Net Worth;”
          5. Section 9.20(a)(1)(A) of the Existing Note Agreement is hereby
amended and restated to read in full as follows:
     “(A) immediately after giving effect to such acquisition, such Person shall
constitute a Wholly-Owned Subsidiary or a Non-Wholly Owned Subsidiary subject to
the limits set forth in Section 9.11(e) and Section 9.11(g);”
          6. Section 9.20 of the Existing Note Agreement is hereby amended by
adding a new subsection (e) which shall read in full as follows:
“(e) Notwithstanding the foregoing in no event shall any Non-Domestic Subsidiary
be required to be or become a Guarantor so long as such Non-Domestic Subsidiary
is not obligated as a guarantor or obligor for any Indebtedness for Money
Borrowed of the Company or any Subsidiary.”
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants to you as follows:
     4.1. Full Disclosure.
     Neither the financial statements and other certificates previously provided
to each of the Current Holders pursuant to the provisions of the Existing Note
Agreement nor the statements made in this Amendment Agreement nor any other
written statements furnished to each of the Current Holders by or on behalf of
the Company in connection with the proposal and negotiation of the transactions
contemplated hereby, taken as a whole, contained any untrue statement of a
material fact or omitted a material fact necessary to make the statements
contained therein and herein not misleading, in each case as of the time such
financial statements or certificates were provided or such statements were made
or furnished. There is no fact known to the Company relating to any event or
circumstance that has occurred or arisen since the Closing Date that the Company
has not disclosed to each of the Current Holders in writing that has had or, so
far as the Company can now reasonably foresee, could reasonably be expected to
have, a Material Adverse Effect.

3



--------------------------------------------------------------------------------



 



     4.2. Power and Authority.
     The Company has all requisite corporate power and authority to enter into
and perform its obligations under this Amendment Agreement.
     4.3. Due Authorization.
     This Amendment Agreement has been duly authorized by all necessary action
on the part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except that
enforceability may be limited by applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and subject to the availability of
equitable remedies.
     4.4. No Defaults.
     No event has occurred and no condition exists that, upon the execution and
delivery of this Amendment Agreement, would constitute a Default or an Event of
Default.
     4.5. Prenda Facil
     The Company has delivered to special counsel to the Current Holders true
and correct copies of the primary documents pursuant to which the Company or any
of its Subsidiaries has invested in and acquired the business operated by the
New Mexican Subsidiary.
5. EFFECTIVENESS OF AMENDMENTS.
     The Amendments shall become effective as of the first date written above
(the “Effective Date”) upon the satisfaction of all of the following conditions
precedent:
     5.1. Execution and Delivery of this Amendment Agreement.
     The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.
     5.2. Guarantors.
     Each Guarantor which delivered the Guaranty (or an agreement and adoption
of the Guaranty) shall have executed and delivered to you the Consent and
Reaffirmation attached hereto as Exhibit A.
     5.3. Cash America of Mexico, Inc.
     The Company shall have formed Cash America of Mexico, Inc., a Delaware
corporation and Wholly-Owned Subsidiary (herein referred to as “Cash America of
Mexico”). Cash America of Mexico shall have caused to be executed and delivered
to you:

4



--------------------------------------------------------------------------------



 



     (a) an instrument in writing pursuant to which it agrees to become a
Guarantor, and to be bound as a Guarantor by the terms of the Guaranty and the
Subrogation and Contribution Agreement; such instrument shall be in the form of
Exhibit B hereto; and
     (b) an Officer’s Certificate in the form of Exhibit C hereto and as
contemplated by Section 9.20(a)(2)(D) of the Existing Note Agreement.
     5.4. Prenda Facil Acquisition.
     On the Effective Date, (a) Cash America of Mexico shall have acquired at
least 80% of the shares of Voting Stock of Creazione Estilo, S.A. de C.V.,
SOFOM, E.N.R., a Mexican sociedad anónima de capital variable, sociedad
financiera de objeto múltiple, entidad no regulada (“Creazione”) and (b) the
Company shall have advanced funds to enable the New Mexican Subsidiary to repay
all of its existing material Indebtedness for Money Borrowed.
     5.5. Bank Consent.
     The Company shall have obtained any and all necessary consents, waivers and
amendments with respect to the New Bank Loan Agreement, as amended from time to
time, to permit the formation of the Cash America of Mexico and the acquisition
of the Voting Stock of Creazione as contemplated by Sections 5.3 and 5.4 of this
Amendment Agreement.
     5.6. Amendment Fee.
     Each of the Current Holders shall have received a fee in an amount equal to
0.15% of the outstanding principal amount of Notes owned by such Current Holder.
     5.7. Fees and Expenses.
     Whether or not the Amendments become effective, the Company will promptly
(and in any event within thirty Business Days of receiving any statement or
invoice therefor) pay all reasonable fees, expenses and costs relating to this
Amendment Agreement, including, but not limited to, the reasonable fees of your
special counsel, Bingham McCutchen LLP, incurred in connection with the
preparation, negotiation and delivery of this Amendment Agreement and any other
documents related hereto. Nothing in this Section shall limit the Company’s
obligations pursuant to Section 11.02 of the Note Agreement.
6. MISCELLANEOUS.
     6.1. Part of Existing Note Agreement; Future References, etc.
     This Amendment Agreement shall be construed in connection with and as a
part of the Existing Note Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Agreement are hereby ratified and shall be and remain in full
force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment

5



--------------------------------------------------------------------------------



 



Agreement may refer to the Existing Note Agreement without making specific
reference to this Amendment Agreement, but nevertheless all such references
shall include this Amendment Agreement unless the context otherwise requires.
     6.2. Counterparts.
     This Amendment Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
     6.3. Governing Law.
     THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN NEW YORK.
[Remainder of page intentionally left blank; next page is signature page.]

6



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please so indicate by signing
the acceptance below on the accompanying counterpart of this agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

            CASH AMERICA INTERNATIONAL, INC.
      By:   /s/ David J. Clay         Name:   David J. Clay        Title:  
Senior Vice President-Finance     

[Signature Page to Amendment No. 4 to 2002 Note Agreement]

 



--------------------------------------------------------------------------------



 



     The foregoing Amendment Agreement is hereby accepted as of the date first
above written. By its execution below, each of the undersigned represents that
it is either the registered owner of one or more of the Notes or is the
beneficial owner of one or more of the Notes and is authorized to enter into
this Amendment Agreement in respect thereof.

          TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
    By:   /s/ Brian K. Roelke       Name:   Brian K. Roelke      Title:  
Director     

[Signature Page to Amendment No. 4 to 2002 Note Agreement]

 



--------------------------------------------------------------------------------



 



          MINNESOTA LIFE INSURANCE COMPANY
FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN
AMERICAN FIDELITY ASSURANCE COMPANY
GREAT WESTERN INSURANCE COMPANY
By: Advantus Capital Management, Inc.
    By:   /s/ Thomas B. Houghton       Name:   Thomas B. Houghton      Title:  
Vice President     

[Signature Page to Amendment No. 4 to 2002 Note Agreement]

 



--------------------------------------------------------------------------------



 



          METLIFE INSURANCE COMPANY OF CONNECTICUT
    By:         Name:         Title:        

[Signature Page to Amendment No. 4 to 2002 Note Agreement]

 



--------------------------------------------------------------------------------



 



          MTL INSURANCE COMPANY
By:  Prudential Private Placement Investors, L.P.         (as Investment
Advisor)
By:  Prudential Private Placement Investors, Inc.         (as its General
Partner)
    By:   /s/ Tim Laczkowski       Name:   Tim Laczkowski      Title:   Vice
President     

[Signature Page to Amendment No. 4 to 2002 Note Agreement]

 



--------------------------------------------------------------------------------



 



Annex 1
CURRENT HOLDERS
Teachers Insurance and Annuity Association of America
Minnesota Life Insurance Company
Farm Bureau Life Insurance Company of Michigan
MTL Insurance Company
American Fidelity Assurance Company
Great Western Insurance Company
Farm Bureau Mutual Insurance Company of Michigan
Farm Bureau General Insurance Company of Michigan
MetLife Insurance Company of Connecticut

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT AND REAFFIRMATION
     Each of the undersigned (the “Guarantors”) hereby (i) acknowledges receipt
of a copy of the foregoing Amendment No. 4 to Note Agreement (the “Fourth
Amendment”); (ii) consents to the Company’s execution and delivery thereof;
(iii) agrees to be bound thereby; (iv) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the obligations of the
Company to the holders of the Notes pursuant to the terms of that certain Joint
and Several Guaranty, entered into by the Guarantors pursuant to the terms of
the Note Agreement (the “Guaranty”); and (v) reaffirms that the Guaranty is and
shall continue to remain in full force and effect. Although each of the
Guarantors has been informed of the matters set forth herein and in the Fourth
Amendment and has acknowledged and agreed to the same, such Guarantors
understand that the holders of the Notes have no obligation to inform any of the
Guarantors of such matters in the future or to seek any of the Guarantors’
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty. Capitalized terms used in this Consent and
Reaffirmation and not otherwise defined herein have the meanings ascribed to
them in the Fourth Amendment.

 



--------------------------------------------------------------------------------



 



     In witness whereof, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Fourth Amendment.

            GUARANTORS

BRONCO PAWN & GUN, INC.
CASH AMERICA ADVANCE, INC.
CASH AMERICA FINANCIAL SERVICES, INC.
CASH AMERICA FRANCHISING, INC.
CASH AMERICA HOLDING, INC.
CASH AMERICA, INC.
CASH AMERICA, INC. OF ALABAMA
CASH AMERICA, INC. OF ALASKA
CASH AMERICA, INC. OF COLORADO
CASH AMERICA, INC. OF ILLINOIS
CASH AMERICA, INC. OF INDIANA
CASH AMERICA, INC. OF KENTUCKY
CASH AMERICA, INC. OF LOUISIANA
CASH AMERICA, INC. OF NEVADA
CASH AMERICA, INC. OF NORTH CAROLINA
CASH AMERICA, INC. OF OKLAHOMA
CASH AMERICA, INC. OF SOUTH CAROLINA
CASH AMERICA, INC. OF TENNESSEE
CASH AMERICA, INC. OF UTAH
CASH AMERICA, INC. OF VIRGINIA
CASH AMERICA MANAGEMENT L.P.,
by its general partner, CASH AMERICA
HOLDING, INC.
CASH AMERICA OF MISSOURI, INC.
CASH AMERICA PAWN L.P.,
by its general partner, CASH AMERICA
HOLDING, INC.
CASH AMERICA PAWN, INC. OF OHIO
CASHLAND FINANCIAL SERVICES, INC.
DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.
EXPRESS CASH INTERNATIONAL CORPORATION
FLORIDA CASH AMERICA, INC.
GEORGIA CASH AMERICA, INC.
GAMECOCK PAWN & GUN, INC.
HORNET PAWN & GUN, INC.
LONGHORN PAWN AND GUN, INC.
MR. PAYROLL CORPORATION
RATI HOLDING, INC.
TIGER PAWN & GUN, INC.
UPTOWN CITY PAWNERS, INC.
VINCENT’S JEWELERS AND LOAN, INC.
CASH AMERICA GLOBAL FINANCING, INC.
OHIO NEIGHBROHOOD FINANCE, INC.
      By:   /s/ Austin D. Nettle         Name:   Austin D. Nettle       
Title:   Vice President and Treasurer     



 



--------------------------------------------------------------------------------



 



            CASH AMERICA NET HOLDINGS, LLC
CASH AMERICA NET CANADA, INC.
      By:   /s/ Austin D. Nettle         Name:   Austin D. Nettle       
Title:   Vice President & Treasurer     



 



--------------------------------------------------------------------------------



 



            CASH AMERICA NET OF ALABAMA, LLC
CASH AMERICA NET OF ALASKA, LLC
CASH AMERICA NET OF ARIZONA, LLC
CASH AMERICA NET OF CALIFORNIA, LLC
CASH AMERICA NET OF COLORADO, LLC
CASH AMERICA NET OF DELAWARE, LLC
CASH AMERICA NET OF FLORIDA, LLC
CASH AMERICA NET OF HAWAII, LLC
CASH AMERICA NET OF IDAHO, LLC
CASH AMERICA NET OF ILLINOIS, LLC
CASH AMERICA NET OF INDIANA, LLC
CASH AMERICA NET OF IOWA, LLC
CASH AMERICA NET OF KANSAS, LLC
CASH AMERICA NET OF KENTUCKY, LLC
CASH AMERICA NET OF LOUISIANA, LLC
CASH AMERICA NET OF MAINE, LLC
CASHNET CSO OF MARYLAND, LLC
CASH AMERICA NET OF MICHIGAN, LLC
CASH AMERICA NET OF MINNESOTA, LLC
CASH AMERICA NET OF MISSISSIPPI, LLC
CASH AMERICA NET OF MISSOURI, LLC
CASH AMERICA NET OF MONTANA, LLC
CASH AMERICA NET OF NEBRASKA, LLC
CASH AMERICA NET OF NEVADA, LLC
CASH AMERICA NET OF NEW HAMPSHIRE, LLC
CASH AMERICA NET OF NEW MEXICO, LLC
CASH AMERICA NET OF NORTH DAKOTA, LLC
CASH AMERICA NET OF OHIO, LLC
CASH AMERICA NET OF OKLAHOMA, LLC
CASH AMERICA NET OF OREGON, LLC
CASH AMERICA NET OF RHODE ISLAND, LLC
CASH AMERICA NET OF SOUTH DAKOTA, LLC
CASH AMERICA NET OF TEXAS, LLC
CASH AMERICA NET OF UTAH, LLC
CASH AMERICA NET OF VIRGINIA, LLC,
CASH AMERICA NET OF WASHINGTON, LLC
CASH AMERICA NET OF WISCONSIN, LLC
CASH AMERICA NET OF WYOMING, LLC
CASHNET OF AUSTRALIA, LLC
CASHNETUSA OF FLORIDA, LLC
CASHEURONET UK, LLC
OHIO CONSUMER FINANCIAL SOLUTIONS, LLC

by their Sole Member, CASH AMERICA NET
HOLDINGS, LLC
      By:   /s/ Austin D. Nettle         Name:   Austin D. Nettle       
Title:   Vice President & Treasurer     



 



--------------------------------------------------------------------------------



 



            CASHNETUSA CO, LLC
CASHNETUSA OR, LLC
THE CHECK GIANT NM, LLC

by their Sole Member, CASH AMERICA NET OF NEW MEXICO, LLC

by its Sole Member, CASH AMERICA NET
HOLDINGS, LLC
      By   /s/ Austin D. Nettle         Name:   Austin D. Nettle        Title:  
Vice President & Treasurer        PRIMARY CREDIT SOLUTIONS, LLC (f/k/a Primary
Cash Holdings, LLC)

by its sole member, CASH AMERICA
INTERNATIONAL, INC.
      By   /s/ Austin D. Nettle         Name:   Austin D. Nettle        Title:  
Vice President & Treasurer        PRIMARY CREDIT SERVICES, LLC (f/k/a Primary
Cash Finance, LLC)
PRIMARY CREDIT PROCESSING, LLC (f/k/a Primary Cash Card Processing, LLC)
PRIMARY PAYMENT SOLUTIONS, LLC (f/k/a Primary Cash Card Services, LLC)

by their sole member, PRIMARY CREDIT
SOLUTIONS, LLC (f/k/a Primary Cash Holdings, LLC)
      By   /s/ Austin D. Nettle         Name:   Austin D. Nettle        Title:  
Vice President & Treasurer     

 



--------------------------------------------------------------------------------



 



Exhibit B
AGREEMENT AND ADOPTION OF JOINT AND SEVERAL GUARANTY
AND SUBROGATION AND CONTRIBUTION AGREEMENT
     THIS AGREEMENT AND ADOPTION OF JOINT AND SEVERAL GUARANTY AND SUBROGATION
AND CONTRIBUTION AGREEMENT (this “Agreement”) is executed by Cash America of
Mexico, Inc., a Delaware corporation and a Wholly-Owned Subsidiary of the
Company (defined below) (the “New Guarantor”), as of the 11th day of
December 2008 in favor of Teachers Insurance and Annuity Association of America,
Minnesota Life Insurance Company, Farm Bureau Life Insurance Company of
Michigan, MTL Insurance Company, American Fidelity Assurance Company, Great
Western Insurance Company, Farm Bureau Mutual Insurance Company of Michigan,
Farm Bureau General Insurance Company of Michigan and MetLife Insurance Company
of Connecticut (the “Current Holders”). Capitalized terms used in this Agreement
but not defined herein shall have the meanings assigned to them in the Note
Agreement (defined below).
     WHEREAS, Cash America International, Inc., a Texas corporation (the
“Company”) entered into that certain Note Agreement dated as of August 12, 2002
(as amended by that certain Amendment No. 1 to Note Agreement, dated as of
September 7, 2004, that certain Amendment No. 2 to Note Agreement, dated as of
December 31, 2006, and that certain Amendment No. 3 to Note Agreement, dated as
of December 21, 2007, and as in effect prior to giving effect to the Amendment
Agreement (defined below), the “Existing Note Agreement”) with the Purchasers
listed on Schedule I attached thereto; and
     WHEREAS, the Company and the Current Holders are entering into that certain
Amendment No. 4 to Note Agreement, of even date herewith, which amends the
Existing Note Agreement (the “Amendment Agreement”; the Existing Note Agreement
as amended by the Amendment Agreement, the “Note Agreement”); and
     WHEREAS, each of the existing Subsidiaries of the Company has executed a
certain Joint and Several Guaranty, or an agreement and adoption of such Joint
and Several Guaranty, in favor of the Current Holders under such Existing Note
Agreement (collectively, the “Guaranty”); and
     WHEREAS, each of the existing Subsidiaries of the Company has executed a
certain Subrogation and Contribution Agreement, or an agreement and adoption of
such Subrogation and Contribution Agreement, under such Existing Note Agreement
(collectively, the “Subrogation and Contribution Agreement”); and
     WHEREAS, it is a condition precedent to the effectiveness of the Amendments
contemplated by the Amendment Agreement that the New Guarantor execute and
deliver to the Current Holders an instrument in writing in the form hereof
pursuant to which it agrees to

 



--------------------------------------------------------------------------------



 



become a Guarantor, and to be bound as a Guarantor by the terms of the Guaranty
and the Subrogation and Contribution Agreement; and
     WHEREAS, the New Guarantor desires to comply with said requirements of the
Amendment Agreement.
     NOW THEREFORE, pursuant to Section 5.3(a) of the Amendment Agreement and as
an inducement to the Current Holders to enter into the Amendment Agreement, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the New Guarantor hereby adopts the Guaranty and
the Subrogation and Contribution Agreement, and agrees to become, and does
hereby become (i) a Guarantor under the Guaranty and the Subrogation and
Contribution Agreement, and (ii) bound jointly and severally as a Guarantor by
the terms of the Guaranty and the Subrogation and Contribution Agreement. This
Agreement, the Guaranty and the Subrogation and Contribution Agreement embody
the entire agreement among the parties relating to the subject matter hereof and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. This Agreement shall be construed, interpreted
and enforced in accordance with, and governed by, the internal laws of the State
of New York.
     EXECUTED as of the date and year first above written.

            CASH AMERICA OF MEXICO, INC.
      By:   /s/ Austin D. Nettle         Name:   Austin D. Nettle       
Title:   Vice President & Treasurer     

 